Cassoday, C. J.
I respectfully dissent from tbe decision •of my brethren in tbis case. It is undisputed tbat tbe train contained eleven cars, including three coaches and a parlor car; tbat tbe train was crowded; tbat it reached Oregon about half past six o’clock in tbe evening; tbat tbe plaintiff rode in the smoking car, five or six seats back from tbe front door, and tbe witness Hanan was seated near him; tbat tbe cars were well lighted; tbat on approaching tbe station “Oregon!” was called out, and tbe train stopped; tbat when it stopped tbe conductor was at or near tbe rear end of tbe train; tbat be got off tbe train onto tbe platform at tbe.front end £>f tbe parlor car, — that is to say, tbe second car from tbe smoker; that several people got off tbe -train at tbat station; tbat tbe conductor walked upon tbe platform from tbe place where be got off to tbe rear end or middle of tbe smoker, and then *374partly back, — in all from ninety to 120 feet; tbat be looked', to see wbetber everybody desiring to stop at tbat station bad got off; tbat when be felt pretty sure tbat they bad be gave' tbe signal to tbe fireman.or engineer to go ahead, and tbe train started; tbat inrmp.dia.te1y after tbe train started be got onto tbe rear end of tbe smoker; tbat be tben found two or three-men, including tbe plaintiff and Hanan, wbo wanted to get off' tbe train; tbat be tben told them to wait a moment, and be would stop tbe train; or, as-Hanan states it, “Hold on, I will stop tbe traintbat tbe conductor then stepped from tbe platform into tbe car, and pulled tbe bell to stop tbe train. Oan it be fairly said tbat sucb facts tend to prove negligence on tbe part of tbe conductor ? Was be not justified in giving the-signal to start tbe train, when, so far as be could observe, all' tbe passengers wbo intended to get off bad done so ? If not, bow much longer was be required to wait before giving sucb signal ? Is be to be charged witb negligence wben be delayed' giving tbe signal until after be supposed, from appearances, tbat all bad left tbe train wbo desired to do so % True, the-defendant is a common carrier, and as sucb it owed a duty to-tbe plaintiff as a passenger at tbe time; but, in my judgment, it did not require tbat tbe conductor should do more than the-midisputed evidence shows tbat be did do.
“To constitute actionable negligence, tbe defendant must be guilty of some wrongful act or breach of positive duty to tbe plaintiff.” Dowd v. C., M. & St. P. R. Co. 84 Wis. 116.
Besides, it appears from tbe undisputed evidence tbat the-plaintiff walked down tbe steps of tbe car without stopping, and stepped from tbe bottom step off onto tbe platform while tbe car was in motiom True, be says tbat he first discovered it was moving after be struck tbe platform, and tbat be did not know it was moving wben be left tbe step of tbe car. But be was a man fifty years of age, and we must assume tbat be-bad all bis senses, and was a man of ordinary intelligence;; *375and bence, in my judgment, be knew, or ought to bave known, that the car was in motion, when be stepped from it onto the platform. He was familiar with the station. He testified that nobody, that be was aware of, spoke to him; but be did not swear that be did not bear the conductor say, “Hold on, I will stop the trainnor that be did not bear Hanan, who was five or six feet behind him, say, “Hold on, John; they will stop the train.” To cast upon the defendant the burden of proving that the plaintiff did in fact know that the car was moving at the time, and that be did not bear what was so said for bis benefit, would, in my judgment, be contrary to the well-settled rule of law, and practically do away with the defense of contributory negligence in such a case. Davis v. C. & N. W. R. Co. 18 Wis. 175; Jewell v. C., St. P. & M. R. Co. 54 Wis. 610; Brown v. C., M. & St. P. R. Co. 80 Wis. 162; Shevlin v. Am. M. A. Asso. 94 Wis. 183.